Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2022

                                     No. 04-22-00047-CR

                                Michael Alonzo RODRIGUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 630792
                       Honorable Grace M. Uzomba, Judge Presiding


                                        ORDER
        In our September 6, 2022 order, we stated we would set a due date for the filing of
appellant’s brief after the supplemental clerk’s record is filed. The supplemental clerk’s record
was filed on September 20, 2022. Appellant’s brief is due on or before October 20, 2022.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court